Case 1:17-cr-00020-SPW Document 103 Filed 09/24/20 Page 1 of 2

riLED

IN THE UNITED STATES DISTRICT COURT SEP 2 4 2029
FOR THE DISTRICT OF MONTANA Clerk, US District Cour
BILLINGS DIVISION ane
UNITED STATES OF AMERICA,
CR 17-20-BLG-SPW-2

Plaintiff,
VS. ORDER
ELIZABETH JEAN MYERS,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of

Supervised Release currently scheduled for Thursday, October 8, 2020 at 2:30 p.m.

is VACATED and RESET to commence VIA VIDEO from Big Horn County Jail,

Basin WY on Thursday, October 8, 2020 at 2:00 p.m. Counsel may appear in the

Snowy Mountains Courtroom thirty (30) minutes prior the hearing to video

conference with Defendant. If the defendant objects to this hearing being held via

video, she must file a motion to continue the hearing to allow time for the defendant

to be transported.
Case 1:17-cr-00020-SPW Document 103 Filed 09/24/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

. _
DATED this .Y day of September, 2020.

f- tehedin..
SUSAN P. WATTERS
U.S. DISTRICT JUDGE
